Resurgence Asset Mgt., LLC v Gidumal (2018 NY Slip Op 02897)





Resurgence Asset Mgt., LLC v Gidumal


2018 NY Slip Op 02897


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Renwick, J.P., Manzanet-Daniels, Tom, Andrias, Oing, JJ.


6387N 651737/12

[*1] Resurgence Asset Management, LLC, Plaintiff-Respondent, Resurgence GP III, L.L.C., et al., Plaintiffs,
vSteve Gidumal, Defendant-Appellant.


O'Brien, LLP, New York (Sara Welch of counsel), for appellant.
Pollack Solomon Duffy LLP, New York (Barry S. Pollack of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered on or about February 14, 2017, which denied defendant's motion for sanctions against plaintiff Resurgence Asset Management, LLC, pursuant to CPLR 3126 and 22 NYCRR 130-1.1, unanimously affirmed, without costs.
We agree with the motion court that, rather than demonstrating that plaintiff Resurgence Asset Management engaged in sanctionable conduct, such as a pattern of delay or failure to comply with discovery orders, defendant has raised credibility issues, the determination of which is for a factfinder.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK